Title: From James Madison to Tench Coxe, 29 May 1807
From: Madison, James
To: Coxe, Tench



Dear Sir
Washington May 29. 1807

I have recd. your favor of the 22. & the subsequent one covering a newspaper.
I inclose the several documents requested in the first, and have run over the observations referred to in the last.
The British Govt. by some of their orders have certainly violated the rights of neutrals under the law of Nations.  They deny this however; contending that their orders relax their own rights in favor of neutrals, and in that view are within the war prerogative of the King.  I suspect therefore that your inferences from the cited section of the Statute, would be combated by the plea, that the section does not grant a power to prescribe to the courts rules of condemnation not warranted by the L. of N. but is a proviso agst. a constructive abridgment of the existing prerogative which prescribes rules, relaxing belligerent, not invading neutral rights, under that law.  This is the general impression which I have had.  This subject well merits your examination.  If the legal, & above all the avowed, meaning of the Act be, that on which you reason, your observations & conclusions are as irresistible as they are important.  I remain very respectfully Yrs.

James Madison

